DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to the application filed on January 10, 2020, claims 1-20 are now pending for examination in the application.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 01/10/2021 has been considered by the Examiner and made of record in the application file. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a completed flow diagram as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim (s) 1 and 11 recites the limitation “determining, by the server, if images posted in the account of the user includes an image capturing device.”
It is unclear what is meant by "the account of the user includes am image capturing device." The meaning of "includes" is unclear. How can an account include a device.  One of ordinary skill in the art would not know what the account of the user includes an image capturing device means.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method and an apparatus of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: a server, a capturing device, memory, and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
determining, by the server, if images posted in the account of the user includes an image capturing device (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking/observing a image capturing device inside of a photograph. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
extracting, by the server, a characteristic of the image of the image capturing device when it is determined that the images in the account includes the image capturing device (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user recognizing features inside of image/photograph. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
identifying, by the server, an image capturing device of the user in response to the extraction of the characteristic of the image of the image capturing device (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user ecognizing that his/her camera is in the picture. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a server, acapturing device, memory, and processor,. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 73-76 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a server, a capturing device, memory, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 73-76 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wnuk et al. (US Pub. No. 20150023602) in view of Dion et al. (US Pub. No. 20170323279).

With respect to claim 1, Wnuk et al. teaches a method, by a server, for dynamically identifying a user of an account for posting images, comprising: 
determining, by the server, if images posted in the account of the user includes an image capturing device (Paragraph 30 discloses determine that features derived from a digital representation of a scene are similar to features of the modeled object corresponding to the recognition model); 
extracting, by the server, a characteristic of the image of the image capturing device when it is determined that the images in the account includes the image capturing device (Paragraph 35 discloses Recognition engine 130 processes the thumbnail image according to algorithms 152 to extract object recognition features 154 by which the object could be tracked); and 
identifying, by the server, an image capturing device of the user in response to the extraction of the characteristic of the image of the image capturing device (Paragraph 41 discloses The object ingestion system further identifies modeled features of the object models, perhaps including vertices, polygons, or even other extracted recognition features).  Wnuk et al.  does not explicitly disclose identifying, by the server, an image capturing device.
	However, Dion et al. teaches identifying, by the server, an image capturing device of the user in response to the extraction of the characteristic of the image of the image capturing device (Paragraph 341 teaches using at least one picture of the trade device but preferably a series of pictures submitted to object detection algorithms such as provided for example by Open CV libraries, the app or other computer program having access to the one or more pictures tries to identify using various methods (some of which are described herein) the device).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Wnuk et al. (object recognition) with Dion et al. (the remote collection of small electronic devices).  This would have facilitated recognizing specific objects that would have then been used in security applications.  See Dion et al. Paragraph(s) 3-13.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: object identification.  

	The Wnuk et al. reference as modified by Dion et al. teaches all the limitations of claim 1.  Regarding claim 2, Wnuk et al. teaches the method according to claim 1, further comprising: 
comparing, by the server, the identified image capturing device of the user and an image capturing device of a target user (Paragraph 23 discloses recognition strategy and efficiently matched to a recognition model that uniquely identifies an object); and 
determining, by the server, a matching score in response to the comparison of the identified image capturing device of the user and the image capturing device of the target user (Paragraph 86 discloses confidence scores or metrics indicating the corresponding fidelity of the key frame data). 
	With respect to claim 11, Wnuk et al. teaches an apparatus for dynamically identifying a user of an account for posting images, the apparatus comprising: 
at least one server (Paragraph 38 discloses a server); and 
at least one memory including computer program code (Paragraph 51 discloses a memory); 
the at least one memory and the computer program code configured to, with at least one processor (Paragraph 38 discloses a processor), cause the apparatus at least to: 
determine if images posted in the account of the user includes an image capturing device (Paragraph 30 discloses determine that features derived from a digital representation of a scene are similar to features of the modeled object corresponding to the recognition model); 
extract a characteristic of the image of the image capturing device when it is determined that the images in the account includes the image capturing device (Paragraph 35 discloses Recognition engine 130 processes the thumbnail image according to algorithms 152 to extract object recognition features 154 by which the object could be tracked); and 
identify an image capturing device of the user in response to the extraction of the characteristic of the image of the image capturing device (Paragraph 41 discloses The object ingestion system further identifies modeled features of the object models, perhaps including vertices, polygons, or even other extracted recognition features).  Wnuk et al.  does not explicitly disclose identifying, by the server, an image capturing device.
	However, Dion et al. teaches identify an image capturing device of the user in response to the extraction of the characteristic of the image of the image capturing device (Paragraph 341 teaches using at least one picture of the trade device but preferably a series of pictures submitted to object detection algorithms such as provided for example by Open CV libraries, the app or other computer program having access to the one or more pictures tries to identify using various methods (some of which are described herein) the device).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Wnuk et al. (object recognition) with Dion et al. (the remote collection of small electronic devices).  This would have facilitated recognizing specific objects that would have then been used in security applications.  See Dion et al. Paragraph(s) 3-13.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: object identification.  

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 2, because claim 12 is substantially equivalent to claim 2.

Claim(s) 3-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wnuk et al. (US Pub. No. 20150023602) and Dion et al. (US Pub. No. 20170323279) in further view of Ball et al. (US Pub. No. 20160127360)

The Wnuk et al. reference as modified by Dion et al. teaches all the limitations of claim 1.  Regarding claim 3, Wnuk et al. as modified by Dion et al. does not disclose a characteristic of the images posted in the account of the user to determine a fingerprint of the image capturing device of the user.
However, Ball et al. teaches the method according to claim 2, further comprising: 
extracting, by the server, a characteristic (Paragraph 38 discloses graphical data corresponding to a face) of the images posted in the account of the user to determine a fingerprint of the image capturing device of the user, wherein the identification of the image capturing device of the user is performed in response to the determination of the fingerprint of the image capturing device of the user (Paragraph 38 discloses analysis module 112 can be configured to facilitate analyzing, at least in part, the graphical data to produce a confidence score representing a likelihood that the user corresponds to the particular identity). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Wnuk et al. (object recognition) and Dion et al. (the remote collection of small electronic devices) with Ball et al. (authenticating a user).  This would have facilitated recognizing specific objects and users that would have then been used in security applications.  See Ball et al. Paragraph(s) 4-14.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: object identification.  

The Wnuk et al. reference as modified by Dion et al. and Ball et al. teaches all the limitations of claim 3.  Regarding claim 4, Ball et al. teaches the method according to claim 3, further comprising: 
comparing, by the server, the determined fingerprint of the image capturing device and a fingerprint of the image capturing device of the target user (Paragraph 47 discloses compare a representation of a face of the user included in the graphical data with a verified representation of a face associated with the particular identity); 
wherein the matching score is determined further in response to the comparison of determined fingerprint of the image capturing device and the fingerprint of the image capturing device of the target user (Paragraph 47 discloses compare a representation of a face of the user included in the graphical data with a verified representation of a face associated with the particular identity). 

The Wnuk et al. reference as modified by Dion et al. and Ball et al. teaches all the limitations of claim 4.  Regarding claim 5, Wnuk et al. teaches the method according to claim 4, further comprising: determining, by the server, a content of the images posted in the account of the user (Paragraph 16 discloses Content information can be retrieved, possibly via a content database, based on the content link and then rendered on the display. By determining a recognition strategy for different types of available digital processing algorithms and using key frame bundles, an apparatus having a low end processor can be configured to identify or differentiate multiple objects at a rate of at least 10 objects per second, 300 objects per second, or even faster). 

The Wnuk et al. reference as modified by Dion et al. and Ball et al. teaches all the limitations of claim 5.  Regarding claim 6, Wnuk et al. teaches the method according to claim 5, further comprising: 
comparing, by the server, the content of the images posted in the account of the user to a content of the images posted in an account of the target user, wherein the matching score is determined further in response to the comparison of the content of the images posted in the account of the user to the content of the images posted in the account of the target user (Paragraph 86 discloses recognition features over the vast recognition conditions, the key frame data can also include confidence scores or metrics indicating the corresponding fidelity of the key frame data). 

	The Wnuk et al. reference as modified by Dion et al. and Ball et al. teaches all the limitations of claim 6.  Regarding claim 7, Wnuk et al. teaches the method according to claim 6, further comprising: processing, by the server, the text posted in the account of the user (Paragraph 91 discloses Content information (e.g., links, URLs, image data, video data, audio data, augmented reality data, mask data, social media data, product data, text data, object data, object model data, game data, news data, multi-media data, etc.) can be stored in content database 270 as indexed by data bound to key frames 255). 
	The Wnuk et al. reference as modified by Dion et al. and Ball et al. teaches all the limitations of claim 7.  Regarding claim 8, Wnuk et al. teaches the method according to claim 7, wherein the step of processing the text posted in the account of the user comprises: 
determining, by the server, a content of the text posted in the account of the user (Paragraph 91 discloses Content information (e.g., links, URLs, image data, video data, audio data, augmented reality data, mask data, social media data, product data, text data, object data, object model data, game data, news data, multi-media data, etc.) can be stored in content database 270 as indexed by data bound to key frames 255); and 
comparing, by the server, the content of the text posted in the account of the user to a content of a text posted in the account of the target user, wherein the matching score is determined further in response to the comparison of the content of the text posted in the account of the user to the content of the text posted in the account of the target user (Paragraph 86 discloses recognition features over the vast recognition conditions, the key frame data can also include confidence scores or metrics indicating the corresponding fidelity of the key frame data). 

	The Wnuk et al. reference as modified by Dion et al. and Ball et al. teaches all the limitations of claim 8.  Regarding claim 9, Ball et al. teaches the method according to claim 8, further comprising: 
determining, by the server, a corresponding weight to each of the (i) the comparison of the identified image capturing device of the user and the image capturing device of the target user, (ii) the comparison of determined fingerprint of the image capturing device and the fingerprint of the image capturing device of the target user, (iii) the comparison of the content of the images posted in the account of the user to the content of the images posted in the account of the target user and (iv) the comparison of the content of the text posted in the account of the user to the content of the text posted in the account of the target user, wherein the matching score is determined in response to the determination of the corresponding weights (Paragraph 11 discloses various weight factors can be assigned to the information associated with the media content item. In some cases, the confidence score can be based, at least in part, on the weight factor). 
	The Wnuk et al. reference as modified by Dion et al. and Ball et al. teaches all the limitations of claim 9.  Regarding claim 10, Ball et al. teaches the method according to claim 9, further comprising: 
determining, by the server, a likelihood if the user is the target user in response to the determined matching score (Paragraph 4 discloses a confidence score representing a likelihood that the user corresponds to the particular identity). 


With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 3, because claim 13 is substantially equivalent to claim 3.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 4, because claim 14 is substantially equivalent to claim 4.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 5, because claim 15 is substantially equivalent to claim 5.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 6, because claim 16 is substantially equivalent to claim 6.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 7, because claim 17 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 8, because claim 18 is substantially equivalent to claim 8.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 9, because claim 19 is substantially equivalent to claim 9.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 10, because claim 20 is substantially equivalent to claim 10.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190158594 is directed to SYSTEM AND APPARATUS TO MANAGE DATA USING A PEER-TO-PEER NETWORK AND THE BLOCKCHAIN:   [0049] the distributed ledger is stored on the distributed servers and on the server. In some embodiments, the requested data is formatted as a plurality of log files stored on the distributed servers, and the distributed ledger stores information of transfers of the log files to the distributed servers. In some embodiments the ledger only identifies the location of the information of transfers of the log files to the distributed servers. For example, the ledger can show the group of servers that maintain the distribution of the data whereas the details of the distribution, per each time interval, is maintained on the servers in a local database. In some embodiments, the requested data is generated by an Internet of Things (IoT) device prior to being stored on the distributed servers. In some embodiments, the requested data is encrypted, and the method further includes sending a decryption key for the data from the server to permitted clients. In some embodiments, the requested data is divided among a plurality of the distributed servers, and the method further includes assembling the requested data before sending it to the client. In some embodiments, the method further includes, prior to sending the location information or the requested data from the server to the client: sending a request for the requested data to a server storing the requested data; and receiving the requested data from the server storing the requested data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154